Citation Nr: 1108201	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied an application to reopen a claim for service connection for residuals of compression fracture of the thoracic vertebrae.  

In August 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing is in the claims file.  

In a January 2009 decision, the Board granted the application to reopen the claim for service connection for a back disability.  The issue of service connection for a back disorder was then remanded for further development of the evidence.  

In February 2010 the matter was again remanded for further development of the evidence.  No further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident prior to service.

2.  A back disorder was not noted on the enlistment examination report; and the presumption of soundness is not rebutted by clear and unmistakable evidence.

3.  The Veteran was treated for a thoracic back injury during service, and his current thoracic back disorder is related to the incident in service. 


CONCLUSION OF LAW

A thoracic back disability was incurred during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection for a back disorder is resolved in the Veteran's favor, VCAA compliance with regard to this issue need not be addressed. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a current back disorder, which he says was incurred during service; specifically, after a fall from a tree in basic training.  

Service treatment records (STRs), which are no longer available for review, included the report of a December 1976 enlistment examination, which (by reference in the current record) was negative for complaints or findings of a back disorder.  STRs also documented subsequent complaints in 1978 of back pain, and the Veteran's report that he had been involved in a motor vehicle accident in 1976, prior to service.

Presumption of Soundness

In determining whether the Veteran has a back disorder that is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  

DD-214 confirms active duty service from February 1977 to December 1080.  A back abnormality was not noted in the report of a December 1976 enlistment examination.  Since a back disorder was not "noted" during the entry examination, the presumption of soundness attaches and VA bears the burden of meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

During his December 2008 Board hearing the Veteran testified that his back problems began in-service, right after basic training.  He testified that he fell from a height of about eight to ten feet from a tree, and landed on his buttocks.  He testified that he delayed going to sick call until the weekend because he did not want his platoon, which was in competition with another platoon, to lose points.  He also testified that he began to have pain about a year and a half later after carrying a 250 gallon garbage can in his work as a cook.  He testified that he probably weighed around 135 at the time.  He testified that x-rays revealed fractures, and that he was placed on profile; first temporary, then permanent.  He insisted that he was a "super jock" when he entered service.

In June 1976 an attorney wrote the Veteran regarding a proposed settlement agreement.  In the letter the attorney noted that "medical records do not show any positive signs of injuries."

As stated before, the report of a December 1976 service entry examination was negative for complaints or findings of a back disorder.

In August 1978, the Veteran was seen for complaints of intermittent back pain for six months.  X-rays in August 1978 showed lumbosacral spine within normal limits, and old compression fracture versus anterior wedging in the mid-thoracic spine.  The Veteran was referred for physical therapy and placed on limited duty for 90 days.  On September 18, 1978, the Veteran was referred by Orthopaedics for testing to rule out Scheuermann's disease (defined as osteochondrosis of vertebral epiphyses in juveniles, per Dorland's Illustrated Medical Dictionary, 28th ed., 1994, at 488).  A bone scintigraphy was reported on October 16, 1978, to show no pertinent abnormality.  In November 1978, the physical profile was extended 90 days.  In December 1978, the profile of "no lifting over ten pounds and physical training at his own pace" was made permanent due to chronic low back pain.  An EMG in December 1978 was also normal.  

In July 1997 the Veteran testified before a hearing officer at the RO.  He testified that he was in very good health at the time of his entry into service.  With respect to the notation in the August 1978 service medical records of a fall 10 years before, he testified that he did not remember a fall ten years before and believed there was a miscommunication between him and the medical provider.  With respect to the notation in STRs of a motor vehicle accident two years previously, he said that it was not a major accident, that he was rear-ended and sustained "a little muscle problem," and that the affair was settled for a small amount of money.  The hearing officer noted that basic training was in early 1977, and that, in August 1978, the Veteran complained of back symptoms for six months; or since early 1978.  

Analysis

The record contains no evidence of symptomatology involving the back prior to 1978; at which time the Veteran had been in-service for at least a year.  Although the Veteran was apparently involved in a motor vehicle accident in 1976, a letter written by an attorney in June 1976 clearly notes that medical reports showed no positive signs of injuries.  In addition, while a C&P examiner in 1996 states that the Veteran reported a fall from a tree 10 years prior to service, the Veteran denies this event and, most important, the enlistment examination found no abnormalities.  Finally, a bone scintigraphy done in 1978 to ascertain whether the Veteran had Scheuermann's found no abnormalities, and no postural abnormalities were noted prior to 1978.  Although the Veteran now has a diagnosis of Scheuermann's kyphosis, it was ruled out in-service.  The Board is therefore unable to find, by clear and unmistakable evidence, that the Veteran had a pre-existing back disability.  The presumption of soundness thus applies.  38 C.F.R. § 3.304(b).  The Board will therefore consider whether service connection for a back disorder is warranted.

Service connection

The Veteran contends that he has a current back disability as a result of a fall from a tree during basic training in the U.S. Army.  He asserts, with the support of his representative, that he had no back disability before service and that he sustained compression fractures of his thoracic vertebrae in service.

The Veteran's claims file is incomplete, due to no fault of his own, and has been rebuilt.  The claims file, for the most part, begins with documents dated in 2003.  His STRs are unavailable and a July 2006 memo indicates that attempts to reconstruct and locate his STRs were unsuccessful.  In such a situation, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  It is clear from the evidence of record, that the Veteran initially requested service connection for a back condition and was denied by the RO and then the Board.  

There is a January 1999 Board decision of record, which was on appeal from a May 1996 RO decision.  Review of the evidence utilized by the Board in January 1999 includes reference to STRs dated in 1978, as follows:  

o In August 1978, the Veteran was seen with a complaint of intermittent back pain for six months.  Objective findings included pronounced abnormalities in the lumbosacral region of the spine.  The examiner's assessment was of possible congenital deformity of the lumbosacral spine.  X-rays of the lumbosacral and thoracic portions of the spine were requested, with pertinent clinical history and physical findings noted on the referral as chronic low back pain, increased thoracic and lumbosacral curvatures, no scoliosis, and some kyphosis when the trunk was flexed.  Results of x-rays, performed that date, were reported as showing the lumbosacral spine within normal limits, and old compression fracture versus anterior wedging in the mid-thoracic spine.  The original examiner interpreted the x-rays as showing old stress fracture, and referred the Veteran for physical therapy.

o A physical therapist documented the Veteran as reporting that he had had fallen 20 feet from a tree some ten years earlier, and had sustained a back injury in an auto accident some years later.  The provisional diagnosis was chronic back pain.  A physical profile record indicates he was to perform limited duty for 90 days due to an old compression fracture of the thoracic spine.  

o A clinical record dated September 8, 1978, reflects a complaint of back pain dating back seven months.  Examination found no swelling and no discoloration, and the Veteran was given an analgesic and instructed to return to the clinic for physical therapy.  An Orthopædic Clinic intake note dated September 13 reads "[u]nknown date of injury, but he is having pain now and difficulty performing his job."  A past medical history of a motor vehicle accident two years before service, and intermittent back symptoms for six months, was noted.  On September 21, the Veteran reported with complaints of fatigue and back pain for one day.  He stated it was due to increased work for the past three days, and that he was totally fatigued.  Objective findings were negative, and he was confined to quarters for one day.  The next day, he returned and was given medications for back pain.

o On September 18, 1978, the Veteran was referred by Orthopaedics for testing to rule out Scheuermann's disease (defined as osteochondrosis of vertebral epiphyses in juveniles, per Dorland's Illustrated Medical Dictionary, 28th ed., 1994, at 488).  A bone scintigraphy was reported on October 16, 1978, to show no pertinent abnormality.  In November 1978, the physical profile was extended 90 days.  In December 1978, the profile of "no lifting over ten pounds and physical training at his own pace" was made permanent due to chronic low back pain.  Electromyography (EMG) studies in December 1978 were found to be normal.  

VA treatment records dating from January 1990 refer to a past medical history of thoracic spine compression fractures in 1978.  

An April 1996 VA examination revealed mid-back discomfort, but no focal discomfort to palpation over the vertebral column or over the back musculature.  There was no evidence of gross scoliosis, but x-rays of the thoracic spine showed compression deformities of T9, T10, and T11, with associated end plate irregularity and sclerosis with diminished disk space height.  Osteophytic spurring was seen arising off the inferior aspect of T10 and T11.  The x-ray report additionally refers to persistent focal pain since the 1970s.  Diagnoses included chronic compression deformities of T9, T10 and T11, with associated degenerative changes and what appeared to be a nondisplaced fracture of the T9 spinous process.  

In July 1997 the Veteran testified before a hearing officer at the RO.  He testified that he was in very good health at the time of entrance into service.  He stated that, around August 1978, when he first complained of back symptoms, his military occupational specialty (MOS) required heavy lifting, standing for long periods, bending, and stooping.  His profile and a change of MOS lessened his symptoms and he did not seek treatment after December 1978.  With respect to the notation in the August 1978 service medical records of a fall 10 years before, he testified that he did not remember a fall ten years before and believed there was a miscommunication between him and the medical provider.  With respect to the notation in the record of a motor vehicle accident two years previously, he said that it was not a major accident, that he was rear-ended and sustained "a little muscle problem" and that it was settled for a small amount.  The hearing officer noted that basic training was in early 1977, and that, in August 1978, the Veteran complained of back symptoms for six months, or since early 1978.  

During an August 1998 Travel Board hearing the Veteran and his representative testified that the Veteran did not have a back disorder prior to service.  In support of their claim they submitted two letters from an attorney to the Veteran; one in June 1976, and the other in July 1976.  In the June 1976 letter the attorney noted that medical reports did not show any positive signs of injuries.  The Veteran's representative pointed out that there was no objective evidence of a preservice injury, with the exception of the Veteran's statements, which the Veteran argued could have been misconstrued as a statement that he had fallen out of a tree 10 years prior to service.  

Outpatient treatment records include x-ray findings in May 2004 of kyphosis with anterior wedging of the vertebral bodies from T8 to T11.  The impression at that time was Scheuermann's disease (Juvenile Kyphosis).  According to the examiner, the kyphosis was probably developmental in nature, but at least as likely as not the result of aggravation that began while the Veteran was on active duty.  

At his hearing in August 2008, the Veteran swore under oath that he was in "tip-top" shape prior to entering active duty.  Hearing transcript (T.), 3.  He recalled that there were no back disabilities found on his entrance examination into service.  He stated that he first had back problems at the end of basic training.  T. 4.  He stated that he climbed a tree and fell on his "butt."  T. 5.   He explained that he was eventually told that he had fractures during service, for which he was placed on a profile.  T. 8.    

In January 2009 the Board remanded the matter for an examination to identify the Veteran's current chronic back disorder(s) and the date of clinical onset of each disorder, including whether the onset was prior or subsequent to service, and, if prior, whether the disorder increased in severity during service beyond the natural progression of the disorder.  

On VA examination in March 2009 a diagnosis of Scheuermann's kyphosis was made, but the examiner did not comment on the findings of thoracic vertebra compression fractures that had previously been noted.  Rather, he referred to a 2003 x-ray study of the thoracic spine showing changes consistent with Scheuermann's kyphosis, and an October 2008 MRI of the lumbar spine that was essentially unremarkable.  The examiner then opined that Scheuermann's kyphosis was likely aggravated during the Veteran's period of active duty, but that the aggravation was not likely permanent.  

In correspondence dated in July 2009 the Veteran objected to numerous comments made by the examiner who conducted the March 2009 examination, including the lack of reconciliation between the current diagnosis of Scheuermann's kyphosis and the 1996 x-ray findings of multiple compression fractures of the thoracic spine that were accepted by the Board in the January 1999 decision.  The Veteran's primary contention is that he has fracture residuals from a fall from a tree during service.  

In October 2010 the Veteran was accorded another VA examination.  During the examination he reported that he had been rear ended in a motor vehicle accident in 1976, with no residual problems.  He also reported that he had fallen from a tree onto his "butt" in-service, and injured his back.  He reported that x-rays in-service showed compression fractures; that he was placed on profile; and that he has had pain ever since.  Prior x-rays were reviewed, which the examiner said showed compression fractures from T9 through T11.  Diagnosis was chronic thoracic spine disability due to or a result of compression fractures of T9-T11 as well as Scheuermann's kyphosis.  The examiner then averred that he was unable to ascertain the etiology of the Veteran's compression fractures or Scheuermann's kyphosis in the absence of any radiological tests prior to 1978.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, which includes osteophytes, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis

STRs had confirmed that the Veteran was treated for complaints of back pain in August 1978, and that he was placed on profile for a prolonged amount of time.  The evidence also includes the Veteran's sworn testimony of a fall from a great height during service, following which he had back problems.  Based on entry examination findings of no abnormalities of the back, and x-rays findings two years later of old compression fractures to the thoracic spine, the Board finds the Veteran's claim of an injury to his back during service to be credible.  

Although there is a post-service diagnosis of Scheuermann's kyphosis, there is no evidence of this developmental disorder prior to service and, indeed, a bone scintigraphy in October 1978, along with physical examinations during service, did not detect the disorder.  Moreover, there is no diagnosis of Scheuermann's until 2004; some 24 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  The Board accordingly finds that even if the Veteran now has a diagnosis of Scheuermann's kyphosis, it was not manifest in-service; whereas the thoracic fractures were.  

The Board recognizes that the 2010 VA examiner concluded that it was very difficult to determine the etiology of the current condition of the back.  Alternatively, for a grant of service connection, when a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected.  38 C.F.R. § 3.303(b); see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (holding that when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

In summary, the evidence includes the Veteran's sworn and credible testimony of an injury to his back during basic training, and confirms that he received prolonged treatment for thoracolumbar back pain, secondary to compression fractures of T9-T11, during service.  He maintains that back problems continued from that time. The evidence also confirms that he currently suffers from a chronic thoracic spine disability due to or a result of compression fractures of T9-T11.  Therefore, the Board cannot find that the evidence preponderates against the claim, and according the Veteran every reasonable doubt, service connection for a thoracic back disorder is warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a thoracic back disability, residuals of in-service fractures, is granted.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


